Case 18-17451-amc       Doc 18    Filed 01/24/19 Entered 01/24/19 12:18:56                Desc Main
                                  Document     Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                              :
                                                    :
         Riki McGettigan                            :
                                                    :
                                                    :
                                                    :      Case No. 18-17451AMC
                                                    :
Debtor(s)                                           :      Chapter 13

                               CERTIFICATE OF SERVICE


        I, Brad J. Sadek, Esq., hereby certify that on January 24, 2019, I served this Notice of
Continued 341 Hearing in the instant matter to February 25th, 2019 at 10:30am on all interested
parties and the following parties by electronic means and/or regular US Mail at the following
addresses:

                                      Office of the US Trustee
                                     833 Chestnut Street, Suite 500
                                        Philadelphia, PA 19107

                                       William C. Miller, Esq.
                                          Chapter 13 Trustee
                                     1234 Market Street, Suite 1813
                                        Philadelphia, PA 19107


                                                                      Very Truly Yours,

 January 24, 2019                                                     /s/ Brad J. Sadek, Esquire
                                                                      Brad J. Sadek, Esquire
